Exhibit 10.25

2008 Incentive Compensation Program

Amir Bassan-Eskenazi, President and Chief Executive Officer

 

Base Salary (annual):

   $ 325,000

Bonus Potential at 100% funding

  

First Half:

     97,500

Second Half:

     97,500

Annual:

     130,000       

Total:

   $ 325,000

 

2008 Officer Bonus Goal

   First Half
% Actual
Achievement     Second Half
% Actual
Achievement     Annual
Actual
Achievement  

1) Achieve revenues goal

   40 %   31.6 %  

2) Achieve earnings goal

   25 %   46.6 %  

3) Achieve bookings goal

   NA     13.7 %  

4) Achieve product release schedule goal

   5 %   5.2 %  

5) Achieve specified product plan goal

   5 %   5 %  

6) Achieve specified new product sales goal

   5 %   5 %  

7) Achieve specified customer satisfaction goal

   11 %   10 %  

8) Achieve employee satisfaction and retention goal

   0 %   10.4 %                     

Total

   91 %   100 %*   95.5 %

 

* Total achievement is capped at 100%.

2008 Incentive Compensation Program

Maurice Castonguay, Senior Vice President and Chief Financial Officer

 

Base Salary (annual):

   $ 280,000

Bonus Potential at 100% funding

  

First Half:

     21,000

Second Half:

     42,000

Annual:

     56,000       

Total:

   $ 119,000

 

2008 Officer Bonus Goal

   First Half
% Actual
Achievement     Second Half
% Actual
Achievement     Annual
Actual
Achievement  

1) Achieve earnings goal

   22 %   23.2 %  

2) Achieve departmental budgeting goal

   NA     5 %  

3) Achieve cash and investments goal

   3.5 %   7 %  

4) Achieve expense hedging goal

   7 %   7 %  

5) Achieve investor relations, financial analyst relations, and operating
results goals

   21 %   13.8 %  

6) Achieve financial controls goal

   25 %   20 %  

7) Achieve corporate governance goal

   5 %   5 %  

8) Achieve internal communication goal

   4 %   10 %  

9) Achieve employee satisfaction and retention goal

   0 %   19.5 %                     

Total

   87.5 %   100 %*   93.8 %

 

* Total achievement is capped at 100%.

 



--------------------------------------------------------------------------------

2008 Incentive Compensation Program

David Heard, Chief Operating Officer

 

Base Salary (annual):

   $ 325,000

Bonus Potential at 100% funding

  

First Half:

     68,250

Second Half:

     68,250

Annual:

     91,000       

Total:

   $ 227,500

 

2008 Officer Bonus Goal

   First Half
% Actual
Achievement     Second Half
% Actual
Achievement     Annual
Actual
Achievement  

1) Achieve specified bookings goal

   6 %   9 %  

2) Achieve specified margins goal

   7 %   5.5 %  

3) Achieve specified revenues goal

   NA     5.3 %  

4) Achieve specified earnings goal

   NA     11.6 %  

5) Achieve cost reduction and operating cost of goods goal

   7 %   NA    

6) Achieve product footprint goal

   4 %   0 %  

7) Achieve SDV market share goal

   7 %   4.9 %  

8) Achieve product delivery goals

   6 %   8.6 %  

9) Achieve product support goal

   5 %   6.9 %  

10) Achieve development process goal

   5 %   5.3 %  

11) Maintain low product returns

   5 %   4 %  

12) Maintain TL9000 certification

   4 %   3.6 %  

13) Achieve product release schedule goal

   5 %   5 %  

14) Achieve specified product plan goal

   4 %   5 %  

15) Achieve new product sales goal

   10 %   5 %  

16) Achieve customer satisfaction goal

   11 %   5 %  

17) Achieve customer response time goal

   5 %   4.9 %  

18) Achieve business operations goal

   NA     3 %  

19) Achieve employee satisfaction and retention goal

   0 %   10.3 %                     

Total

   91 %   100 %*   95.5 %

 

* Total achievement is capped at 100%.



--------------------------------------------------------------------------------

2008 Incentive Compensation Program

Ran Oz, Executive Vice President and Chief Technology Officer

 

Base Salary (annual):

   $ 225,000

Bonus Potential at 100% funding

  

First Half:

     33,750

Second Half:

     33,750

Annual:

     45,000       

Total:

   $ 112,500

 

2008 Officer Bonus Goal

   First Half
% Actual
Achievement     Second Half
% Actual
Achievement     Annual
Actual
Achievement  

1) Achieve specified product demonstration and trials goals

   18 %   23 %  

2) Achieve specified SDV development goal

   18 %   22 %  

3) Achieve specified product demonstration and development goal

   13 %   12 %  

4) Achieve QAM development strategy goal

   11 %   6 %  

5) Achieve specified on-demand product strategy goal

   8 %   4.75 %  

6) Achieve customer relations and positioning goal

   5 %   12 %  

7) Achieve specified innovation-related sales goal

   NA     9 %  

8) Achieve employee satisfaction and retention goal

   0 %   7.75 %                     

Total

   73 %   96.5 %   84.8 %